This is a proceeding for a writ of mandamus filed in this court on the 12th day of August, 1926, setting out that a petition to call a grand jury under the provisions of section 18, art. 2, of the state Constitution has been filed with Hon. James Hepburn, judge of the district court of Okmulgee county. Among other things, said petition for a grand jury sets out as a matter for investigation the connection of the petitioner herein with the estate of Katie Fixico Daniels, and alleges that Hon. James Hepburn, district judge, is prejudiced and disqualified to conduct the grand jury proceedings, and prays for a writ of mandamus requiring him to certify his disqualification to select, impanel, advise, or in any way take part in such grand jury proceedings.
No brief in support of said application has been filed and we take judicial knowledge that the term of office of Hon. James Hepburn, district judge, has expired, and that the question presented by this application is entirely moot.
The case is dismissed.